                                                                                      158
                     UNITED STATES DISTRICT COURT
                                                                                                                NC
                       NORTHERN DISTRICT OF CALIFORNIA
    n

•   r



v-?-                                     SAN JOSE DIVISION
                           THE UNITED STATES OF AMFRICA^/^
                                                        VS.


                                        DANIEL REYES RUIZ



                                              INDICTMENT


        COUNT ONE:      (18 U.S.C. §§ 1030(a)(2)(C) and (c)(2)(B)(ii) - Computer Intrusion)

        COUNT TWO: (18 U.S.C. §§ 2511(l)(a) and (4)(a) - Interception of Wire or Electronic
        Communications)


        A true hill

                                                                                Foreperson



                                    Filed in open court this            4       day of
                                    A.D. 2013^                                                *

                                                                       UniteiStates Magistrate Judge


              BaiL $                           coftKreAuucyN                                  10, ^l9



                                                                                                      e-U mj.        , -'s
                                                                                                   J            m\ lAUi

                                                                                                  i
                                                                                                  DiTTEWT'"'"X.iaT           !
